—In a proceeding to invalidate a petition designating Barbara King as a candidate in the general election to be held on November 5, 1985 for the public office of Suffolk County Legislator for the Seventh Legislative District, the appeal is from a judgment of the Supreme Court, Suffolk County (Tanenbaum, J.), dated September 30, 1985, which, inter alia, invalidated the designating petition.
Judgment affirmed, without costs or disbursements.
The designating petition in issue was invalidated as a result of Special Term’s finding that six sheets of signatures witnessed by the same individual contained numerous obvious forgeries. In granting petitioners’ application to strike those pages in their entirety, Special Term found clear and convincing proof of fraud (see, Matter of Thomas v Simon, 89 AD2d 952, affd 57 NY2d 744). We find sufficient support in the record for Special Term’s resolution of that factual question and we therefore affirm (see, Matter of Pilat v Sachs, 42 NY2d 984).
We have considered appellant’s other contentions and find them to be without merit. Mangano, J. P., Bracken, O’Connor and Weinstein, JJ., concur.